DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has amended claim 1 to recite a closure element including an inflatable sheath.  In response to Applicant’s amendment, Examiner now cites Thornton et al. (Pub. No.: US 2011/0066233) in view of Machold et al. (Pub. No.: US 2004/0127982).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Thornton in view of Machold as applied to claims 1-3 and 6 in this office action.  However, the strips 4510 do not split into two strip branches that subsequently merge into a single strip as the strip extends in the direction of the upper region.  Rather, the strips are single filaments.  While other prior art including Zakay et al. (Pub. No.: US 2006/0058871) includes filaments that split into branches and merge again (e.g., fig. 10A), it would not have been obvious to modify Thornton in view of Machold to include such a structure as it would not have been implanted using a fixation element and releasing element.  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states including an inflatable sheath and having a lower end and an upper end--- or ---comprising a closure element having wherein the closure element includes an inflatable sheath---.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixation element” and “releasing mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (Pub. No.: US 2011/0066233) in view of Machold et al. (Pub. No.: US 2004/0127982).
Thornton et al. (hereinafter, Thornton) discloses a heart implant comprising a closure element 4501 including an inflatable sheath (para. 156) and having a lower end and an upper end, said closure element being attached to an expandable anchoring cage 4510 formed from several strips (fig. 15E-G), the expandable anchoring cage being for fixing the heart implant to a lumen of an atrium via surface contact between an exterior surface of the expandable cage and an interior surface of the atrium (fig. 15F-G), such that said closure element is positioned within an annulus of a valve having leaflets to allow said leaflets to move between an open position and a closed position and prevent or reduce a remaining gap between said closed position of said leaflets of said valve when inflated (fig. 15F). 
Thornton lacks a fixation element releasably attached to a tip of each strip, and a releasing mechanism for releasing the fixation element from the tips.  Machold et al. (hereinafter, Machold) teaches a heart implant including strips 12 positioned adjacent a heart valve annulus for anchoring and stabilizing the implant (e.g., para. 109).  The strips 12 include a fixation element 64 releasably attached to a tip of each strip (para. 136), and a releasing mechanism 60 for releasing the fixation element 64 from the tips 
For claim 2, the fixation element is configured to radially constrain the strips (Machold, para. 139).  
For claim 3, Thornton lacks each tip comprising a connector for connecting to the fixation element.  Machold teaches apertures 50 at the tip of the strip 12 for connecting to the fixation element.  It would have been obvious to have modified the strips 4510 of Thornton with apertures 50 as taught by Machold for the purpose of providing a reliable and secure yet releasable connection to the delivery device.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 6, Machold refers to the fixation element 64 as a “metallic, fiber, or polymer guide wire 64” (para. 136), thus use of a suture as the fixation element 64 is considered an obvious expedient. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SUBA GANESAN/Primary Examiner, Art Unit 3774